Citation Nr: 1754640	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Claire M. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1966. 

This matter initially came before the Board of the Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015, the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Memorandum Decision, the Court vacated the Board's October 2015 decision and remanded the matter for readjudication consistent with its Decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2011, the Veteran filed his claim for a TDIU.  He asserts that he is entitled to a TDIU due to his service-connected disabilities, currently rated as follows: coronary artery disease status post bypass grafts, rated at 30 percent disabling; peripheral vascular disease right lower extremity, rated at 20 percent disabling; peripheral vascular disease left lower extremity, rated at 20 percent disabling; diabetes mellitus, type II, rated at 20 percent disabling; peripheral neuropathy right lower extremity, rated at 20 percent disabling; peripheral neuropathy left lower extremity, rated at 20 percent disabling; peripheral neuropathy left upper extremity, rated at 10 percent disabling; and peripheral neuropathy right upper extremity, rated at 10 percent disabling.  The Veteran is also service-connected for scars associated with his coronary artery disease vessel bypass grafts and for erectile dysfunction, all at a noncompensable rate.

The Veteran was afforded a VA examination in July 2012 to ascertain the combined effects of his service-connected disabilities on his ability to secure and maintain substantially gainful employment.  The VA examiner found the Veteran was not prevented from performing sedentary work due to his service-connected disabilities.  

In December 2015, the Veteran submitted a Disability Benefits Questionnaire completed by private medical provider Dr. Phillips, indicating that the Veteran was unable to work as a result of his heart condition.  In April 2016, the Veteran submitted another Disability Benefits Questionnaire completed by Dr. Philips, stating that the Veteran's ability to work was impacted by his heart condition in that he was only able to walk 50 feet before becoming short of breath.  As such, the Veteran has reported a worsening of symptoms which could affect his ability to perform sedentary work at the substantially gainful level.  A remand is warranted in order for VA to provide a new examination regarding the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination(s) to assess the functional limitations caused by each of his service-connected disabilities: a) coronary artery disease status post bypass grafts; b) peripheral vascular disease of the lower extremities; c) diabetes mellitus, type II; and d) peripheral neuropathy of the four extremities.
 
The examiner(s) is (are) asked to identify what functional limitations on employment each service-connected disability causes.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




